 17-60271-JDP Doc#: 451 Filed: 11/01/18 Entered: 11/01/18 10:53:33 Page 1 of 9



James I. Stang (CA State Bar #94435)
Ilan D. Scharf (NY State Bar #4042107)
PACHULSKI STANG ZIEHL & JONES LLP
10100 Santa Monica Boulevard, 13th Floor
Los Angeles, CA 90067
Phone: (310) 277-6910
Fax: (310) 201-0760
Email: jstang@pszjlaw.com
        ischarf@pszjlaw.com

Attorneys to the Official Committee of Unsecured Creditors



                              UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF MONTANA

                                                    )
 In re:                                             ) Chapter 11
                                                    )
 Roman Catholic Bishop of Great Falls, Montana,     )
 a Montana Religious Corporation Sole (Diocese      ) Bankruptcy Case No. 17-60271-JDP
 of Great Falls - Billings),                        )
                                                    )
                                                    )
                                                    )
                   Debtor-in-Possession.


                            NOTICE OF FIRST AND FINAL APPLICATION
                              FOR PROFESSIONAL FEES AND COSTS



          NOTICE IS HEREBY GIVEN that Berkeley Research Group LLC submitted to the U.S.

Bankruptcy Court for the District of Montana its First and Final Application for Professional

Fees and Costs in the amount of $54,092.20.




DOCS_NY:38305.1 18488/002
 17-60271-JDP Doc#: 451 Filed: 11/01/18 Entered: 11/01/18 10:53:33 Page 2 of 9



        The proponent shall provide a copy of the Application to any party requesting a copy at

no cost, within seven (7) days of the request.


DATED this 1st day of November, 2018.

                                                               /s/ James I. Stang
                                                                  James I. Stang




DOCS_NY:38305.1 18488/002
 17-60271-JDP Doc#: 451 Filed: 11/01/18 Entered: 11/01/18 10:53:33 Page 3 of 9



            NOTICE OF OPPORTUNITY TO RESPOND AND REQUEST A HEARING

If you object to the relief in this motion or wish the Court reconsider its Order, you must file a written
responsive pleading and request a hearing within twenty one (21) days of the date of the motion. The
responding party shall schedule a hearing on the motion at least twenty-one (21) days after the date
of the response and request for hearing and shall include in the caption of the responsive pleading in
bold and conspicuous print the date, time and location of the hearing by inserting in the caption the
following:


                                       NOTICE OF HEARING
                                       Date: _______________
                                       Time: _______________
                                       Location: _____________

If no objections are timely filed, the Court may grant the relief requested as a failure to respond by
any entity shall be deemed an admission that the relief requested should be granted.


                                                               Pachulski Stang Ziehl & Jones LLP

                                                                   /s/ James I. Stang
                                                                 James I. Stang
                                                                 Attorneys for the Official Committee of
                                                                 Unsecured Creditors




                                                    3
DOCS_NY:38305.1 18488/002
 17-60271-JDP Doc#: 451 Filed: 11/01/18 Entered: 11/01/18 10:53:33 Page 4 of 9



                                    CERTIFICATE OF SERVICE

        I, James Stang, declare as follows:

      I am a partner of Pachulski Stang Ziehl & Jones LLP; I maintain an office at 10100 Santa
Monica Blvd, Los Angeles, CA 90067; I am over the age of eighteen years.

        I do hereby certify under penalty of perjury that on the 1st day of November, 2018, I served
the foregoing NOTICE OF FIRST AND FINAL APPLICATION FOR PROFESSIONAL FEES
AND COSTS and attachments on all ECF participants as indicated on the Court's ECF system
which includes counsel for the Debtor and the U.S. Trustee.

        Additionally, by regular first class mail, I mailed a copy to the parties on the attached
service list.


 Dated:     November 1, 2018                    Respectfully submitted,

                                                PACHULSKI STANG ZIEHL & JONES LLP


                                                By      /s/ James I. Stang
                                                        James I. Stang (CA Bar No. 94435)
                                                        Ilan D. Scharf (NY Bar No. 4042107)
                                                        Pachulski Stang Ziehl & Jones LLP
                                                        10100 Santa Monica Blvd., 13th Floor
                                                        Los Angeles, CA 90067
                                                        Telephone: (310) 277-6910
                                                        Facsimile: (310) 201-0760
                                                        E-mail: jstang@pszjlaw.com
                                                                  ischarf@pszjlaw.com

                                                        Attorneys for the Official Committee of
                                                        Unsecured Creditors




                                                  4
DOCS_NY:38305.1 18488/002
 17-60271-JDP Doc#: 451 Filed: 11/01/18 Entered: 11/01/18 10:53:33 Page 5 of 9




                                             SERVICE LIST

VIA U.S. MAIL
Roman Catholic Bishop Of Great          U.S. Province of the Missionary   38 Abuse Claimants ‘Becker Group’
Falls, Montana                          Oblates of M                      Timothy Kosnoff, Kosnoff Law
P.O. Box 1399                           391 Michigan Ave. N.E.            Metro Office Park, Metro Park 7
Great Falls, MT 59403-1399              Washington, D.C. 20017-1516       Street 1, Suite 204 Guyanabo
                                                                          San Juan, PR 00968
Anderson Family Pharmacy                Arkadin, Inc.                     Billings Construction Supply
2828 l0th Ave S                         Attn: Tonya Booth                 5514 King Ave E
Great Falls, MT 59405-3241              1501 E Woodfield Rd, 400E         Billings, MT 59101-4641
                                        Schaumburg, IL 60173-6047
Billings Gazette Communications         Blessed Kateri Tekakwitha         Blessed Sacrament Parish
PO Box 31238                            PO Box 509                        630 Cheyenne Ave
Billings, MT 59107-1238                 Lodge Grass, MT 59050-0509        Lame Deer, MT 59043
Career Quest                            Carquest Auto Parts               Catholic Foundation of Eastern MT
724 1st Ave S                           PO Box 404875                     P.O. Box 1345
Great Falls, MT 59401-3702              Atlanta, GA 30384-4875            Great Falls, MT 59403-1345
Catholic Management Services            Century Link                      Christ the King
4457 Willow Road                        PO Box 91155                      13268 S 5th St
Suite 100                               Seattle, WA 98111-9255            Busby, MT 59016
Pleasanton, CA 94588-8554
Christian Brothers Retirement Savings   Christina Cowick                  City of Great Falls
1205 Windham Parkway                    4432 6th Ave S                    Utility Billing Department
Romeoville, IL 60446-1672               Great Falls, MT 59405-3736        PO Box 5021
                                                                          Great Falls, MT 59403-5021
Corpus Christi Church                   Culligan                          Dex Media
Rev. Ryan Erlenbush                     401 Huffman Ave                   PO Box 79167
410 22nd Ave NE                         Great Falls, MT 59404-3298        Phoenix, AZ 85062-9167
Great Falls, MT 59404-1513
Diocese of Helena                       Energy West                       First Lease, Inc.
PO Box 1729                             PO Box 2229                       1 Walnut Grove Dr
Helena, MT 59624-1729                   Great Falls, MT 59403-2229        Suite 300
                                                                          Horsham, PA 19044-2201
Gagnon’s                                Giulia Marie Arcuri               Great Falls Tribune
308 9th Ave S                           224 Diamond Avenue                PO Box 677334
Great Falls, MT 59405-4083              Newport Beach, CA 92662-1116      Dallas, TX 75267-7334
Holy Family                             Holy Family                       Holy Spirit Catholic School
112 1st Ave                             St Leo Church                     2820 Central Ave
Glentana MT 59240-9709                  Po Box 421                        Great Falls, MT 59401-3412
                                        Lewistown MT 59457-0421
Holy Spirit Parish                      Holy Trinity Church               Immaculate Conception Church
Rev. Schlosser and Rev. Wilkins         692 Stockett Rd                   Rev. William D’Souza
201 44th St S                           Centerville, MT 59480             1223 16th St
Great Falls, MT 59405-1653                                                Fort Benton, MT 59442
Immaculate Conception Parish            Immaculate Conception Parish      Innovative Postal Services
509 N 12th Ave                          PO Box 789                        PO Box 2565
Forsyth, MT 59327                       Wolf Point, MT 59201-0789         Great Falls, MT 59403-2565
Instrumentalist Awards                  Internal Revenue Service          Jostens
1838 Techny Court                       Centralized Insolvency Op.        21336 Network Place
Northbrook, IL 60062-5474               P.O. Box 7346                     Chicago, IL 60673-1213
                                        Philadelphia, PA 19101-7346


                                                       5
DOCS_NY:38305.1 18488/002
 17-60271-JDP Doc#: 451 Filed: 11/01/18 Entered: 11/01/18 10:53:33 Page 6 of 9



KRTV-TV                           Kay Walters                      Knife River
PO Box 2557                       4142 5th Ave S                   PO Box 80066
Billings, MT 59103-2557           Great Falls, MT 59405-3724       Billings, MT 59108-0066
Lone Pony Web and Management      Marlin Leasing Corporation       Mary Queen of Peace
Tia Renee Buzzard                 300 Fellowship Rd                3411 S 34th St
2932B Highway 153                 Mount Laurel, NJ 08054-1727      Billings, MT 59101
Twisp, WA 98856-9725
Meadow Gold Dairies               Memorial Monuments and Vaults    MetLife
PO Box 710966                     598 West Franklin                PO Box 803323
Denver, CO 80271-0966             Meridian, ID 83642-2825          Kansas City/ MO 64180-3323
Metropolitan Utilities District   Montana Department of Labor      Montana Dept. of Public Health
PO Box 3600                       Unemployment Division            Laboratory Services Bureau
Omaha 1 NE 68103-0600             PO Box 6339                      PO Box 4369
                                  Helena/ MT 59604-6339            Helena/ MT 59604-4369
Montana Dept. of Revenue          Montana State Fund               Montana Waste Systems
PO Box 7701                       P.O. Box 4 759                   PO Box 2645
Helena 1 MT 59604-7701            Helena/ MT 59604-4759            Great Falls 1 MT 59403-2645
Montana-Dakota Utilities          Most Rev. Anthony M. Milone      Mountain View Co-Op
PO Box 5600                       7323 Shirley Street 1 Apt. 209   PO Box 1299
Bismark1 ND 58506-5600            Omaha 1 NE 68124-1739            Great Falls 1 MT 59403-1299
NORTHWESTERN ENERGY               National Laundry                 Omaha Public Power Dist.
11 E PARK ST                      700 Crescent Dr                  PO Box 3995
BUTTE 1 MT 59701-1711             Great Falls/ MT 59404-3210       Omaha 1 NE 68103-0995
One License.net                   Our Lady Of Mercy Mission        Our Lady of Loretto Parish
7343 South Mason Ave              121 6th Ave N                    11723 E Helen St
Chicago 1 IL 60638-6274           Melstone 1 MT 59054              Lodge Grass 1 MT 59050
Our Lady of Lourdes               Our Lady of Lourdes Parish       Our Lady of Ransom
409 13th St S                     105 F St N                       PO Box 647
Great Falls1 MT 59405-2398        Poplar 1 MT 59255                Chester1 MT 59522-0647
Pharmacy 1                        Public Norks Utilities           Qwest Corporation dba Centurylink
2900 12th Ave N                   PO Box 30958                     931 14st St Ste 900
Billings 1 MT 59101-7503          Billings 1 MT 59107-0958         Denver CO 80202-2994
Queen of the Angels               Quill Corporation                Red1s Fixit Shop
PO Box 4 71                       PO Box 37600                     PO Box 20782
Glasgow1 MT 59230-0471            Philadelphia1 PA 19101-0600      Billings 1 MT 59104-0782
Republic Service                  Rev. Anthony J. Schuster         Rev. Charles Gorman
PO Box 78829                      c/o Joe and Stevi Schuster       2351 Solomon Ave, Apt 157
Phoenix 1 AZ 85062-8829           2002 Wyndham Park Dr             Billings, MT 59102-2885
                                  Billings, MT 59102-8116
Rev. Daniel O’Rourke              Rev. James E. Birkmaier          Rev. James M. Sikora
1701 26th St S, Apt 2             The Lodge                        1915 13th Ave S
Great Falls, MT 59405-5173        1801 9th St S, Apt 233           Great Falls, MT 59405-4810
                                  Great Falls, MT 59405-5616
Rev. Jerry Connolly               Rev. John J. Houlihan            Rev. John P. Krier
PO Box 456                        2003 Woody Dr, Apt 4             PO Box 449
Joliet, MT 59041-0456             Billings, MT 59102-2891          Air Way Heights, WA 99001-0449
Rev. Lothar Krauth                Rev. Marcel Vogel                Rev. Peter E. Guthneck
3724 8th Ave N                    1701 26th St S, Apt. 3           S t Mary Church
Great Falls, MT 59401-2229        Great Falls, MT 59405-5173       PO Box 3009
                                                                   Box Elder, MT 59521-3009




                                               6
DOCS_NY:38305.1 18488/002
 17-60271-JDP Doc#: 451 Filed: 11/01/18 Entered: 11/01/18 10:53:33 Page 7 of 9



Rev. Richard J. Hopkins              Rev. Robert D. Grosch         Rev. Ted Szudera
Mother of Confidence Church          St Patrick Co-Cathedral       PO Box 6507
3131 Governor Dr                     215 N 31st St                 Great Falls, MT 59406-6507
San Diego, CA 92122-2229             Billings, MT 59101-1908
Rev. Terrence P. Regan               Rev. Thomas C. Harney         Rev. Thomas M. Beggin
PO Box 25                            1440 Granite Ave, Apt B       1631 41st St W
Great Falls, MT 59403-0025           Billings, MT 59102-0716       Billings, MT 59106-1742
Saint Louis Consultation Center      SS Cyril And Methodius        Sacred Heart
Aka Saint Luke Consultation Center   c/o St Bernard                P.O. Box 236
8901 New Hampshire Ave               226 Wicks Lane                Fort Belknap, MT 59526-0236
Silver Spring MD 20903-3611          Billings MT 59105-3725
Sacred Heart Mission                 Sacred Heart Mission          Sacred Heart Mission
100 2nd Ave E                        201 44th St S                 225 2nd Ave E
Hobson, MT 59452                     Great Falls, MT 59405-1653    Dodson, MT 59524
Sacred Heart Mission                 Sacred Heart Mission          Sacred Heart Parish
314 Clinton St                       630 Main Ave                  PO Box 36
Bainville, MT 59212                  Inverness, MT 59530           Glendive, MT 59330-0036
Sacred Heart Parish                  Sacred Heart Parish           Sacred Heart Parish
Rev. Francis Schreiber               Rev. Masilamani Suvakkin      Rev. Robert Oswald
316 W Benham St                      PO Box 309                    120 N Montana Ave
Glendive, MT 59330-1705              Bridger, MT 59014-0309        Miles City, MT 59301·3510
Screening One, Inc.                  Snyder Drug                   St Aloysius Parish
PO Box 749363                        2515 6th Ave N                112 W Main St
Los Angeles, CA 90074-9363           Great Falls, MT 59401-1996    Winnett, MT 59087
St David Parish                      St Francis De Sales Mission   St Francis Of Assisi Parish
225 N Wilber St                      301 S Main St                 500 Wilson Ave
Broadus, MT 59317                    Richey, MT 59259              Saco, MT 59261
St John The Evangelist Parish        St Margaret Parish            St Mary Church
210 W Center Ave                     623 Brewster St               Rev. Nelson and Rev. Sticha
Baker, MT 59313-9137                 Geraldine, MT 59446           101 S 7th St W
                                                                   Malta, MT 59538
St Mathias Parish                    St Philip Bonitus Parish      St. Agnes Parish
310 2nd St NE                        404 Tinunons St               1 N Word Ave
Moore, MT 59464                      Scobey, MT 59263              Red Lodge, MT 59068-9009
St. Albert                           St. Ann Cathedral             St. Ann Mission
304 Minnesota                        Rev. Oliver Doyle             102 Shell St
Hinsdale, MT 59241                   715 3rd Ave N                 Vida, MT 59274
                                     Great Falls, MT 59401-1501
St. Ann Mission                      St. Anthony Catholic Church   St. Anthony Mission
13327 Mt Highway 200                 235 Main St E                 1100 Main St
Fort Shaw, MT 59443-9409             Box Elder, MT 59521           Denton, MT 59430
St. Anthony Parish                   St. Anthony Parish            St. Bernard Mission
413 3rd Ave W                        Rev. Barton Stevens           c/o St. Matthew, Rev. O’Neil
Culbertson, MT 59218                 317 West 7th St               219 7th St SE
                                     Laurel, MT 59044-2054         Sidney, MT 59270-5034
St. Bernard’s Parish                 St. Catherine Mission         St. Charles Borromeo Mission
226 Wicks Lane                       317 7th St W                  21228 S Pryor Gap Road
Billings, MT 59105-3799              Fairview, MT 59221            Pryor, MT 59066
St. Cyril Parish                     St. Dennis Parish             St. Francis Xavier Parish
100 Hill Ave                         76 Highway 1                  PO Box 160
Geyser, MT 59447                     Crow Agency, MT 59022         Circle, MT 59215-0160




                                                   7
DOCS_NY:38305.1 18488/002
 17-60271-JDP Doc#: 451 Filed: 11/01/18 Entered: 11/01/18 10:53:33 Page 8 of 9



St. Gabriel Parish          St. Joan of Arc Parish       St. John Church
404 8th St W                100 Church Ave               PO Box 309
Chinook, MT 59523           Ekalaka, MT 59324            Bridger, MT 59014-0309
St. John the Baptist        St. Joseph                   St. Joseph
412 Leavitt Ave             206 Orchard Ave              P.O. Box 789
Jordan, MT 59337            Hysham, MT 59038             Wolf Point, MT 59201-0789
St. Joseph Mission          St. Joseph Parish            St. Joseph Parish
PO Box 309                  910 McLeod St                Rev. Joseph Ponessa
Bridger, MT 59014-0309      Big Timber, MT 59011-8097    716 N CUster Ave
                                                         Hardin, MT 59034
St. Joseph Parish           St. Jude Thaddeus Parish     St. Labre Parish
Rev. Patrick Zabrocki       Rev. Daniel Wathen           Tongue River Road
301 N Main St               624 4th St                   Ashland, MT 59003
Plentywood, MT 59254-1649   Havre, MT 59501
St. Leo the Great Parish    St. Margaret Mary Parish     St. Margaret Mary Parish
Rev. Samuel Spiering        320 Water Ave                400 Johannes
102 W Broadway St           Colstrip, MT 59323-9685      Big Sandy, MT 59520
Lewistown, MT 59457-1735
St. Margaret Parish         St. Mark Parish              St. Mary Catholic Church
206 1st Ave N               128 Castner St               Rev. Joseph Diekhans
Clyde Park, MT 59018        Belt, MT 59412               11 W Quincy Ave
                                                         Chester, MT 59522
St. Mary Church             St. Mary Church              St. Mary Mission
212 4th Ave                 Rev. Leo McDowell            100 Main St
Custer, MT 59024            511 S F St                   Raynesford, MT 59469
                            Livingston, MT 59047-3539
St. Mary Parish             St. Mathias                  St. Matthew Parish
Rev. Gregory Staudinger     305 Kemp St                  219 7th St SE
P.O. Box 956                Ryegate, MT 59074            Sidney, MT 59270-5034
Columbus, MT 59019-0956
St. Michael                 St. Michael Mission          St. Patrick
307 S Woodard St            120 2nd Ave                  401 Main St
Absarokee, MT 59001         Savage, MT 59262             Medicine Lake, MT 59247
St. Patrick Co Cathedral    St. Paul Indian Mission      St. Peter
215 N 31st                  #1 Mission Dr                PO Box 217
Billings, MT 59101-1908     Hays, MT 59527               Wibaux, MT 59353-0217
St. Philip                  St. Pius X Catholic Church   St. Raphael Parish
P.O. Box 217                Rev. Wayne Pittard           Rev. Jose Valliparambil
Wibaux, MT 59353-0217       717 18th St W                412 3rd Ave N
                            Billings, MT 59102-4001      Glasgow, MT 59230-1825
St. Rose of Lima Church     St. Theresa Mission          St. Theresa of the Little Flower
Rev. Domenico Pizzonia      212 N Main St                16638 Iowa
101 4th St W                Lambert, MT 59243            Broadview, MT 59015
Stanford, MT 59479
St. Thomas Aquinas          St. Thomas Mission           St. Thomas The Apostle
10610 Wing Rd               PO Box 187                   Rev. Stephen Zabrocki
Hogeland, MT 59529          Popular, MT 59255-0187       2055 Woody Dr
                                                         Billings, MT 59102-2803
St. Thomas the Apostle      St. William Mission          Steven J. Heim
210 1st Ave SE              P.O. Box 646                 U.S. Bank National Association
Harlem, MT 59526-9024       Livingston, MT 59047-0646    U.S. Bancorp Center
                                                         800 Nicollet Mall, BC-MN-H21N,
                                                         Minneapolis, Minnesota 55402-7000


                                          8
DOCS_NY:38305.1 18488/002
 17-60271-JDP Doc#: 451 Filed: 11/01/18 Entered: 11/01/18 10:53:33 Page 9 of 9



The Lodge Senior Living Cntr       The St. Louis Consultation Cntr        UI Contributions Bureau
1801 9th St S                      1750 Brentwood Blvd., Ste 602          PO Box 6339
Great Falls, MT 59405-5608         St. Louis, MO 63144-1342               Helena, MT 59604-6339
US Securities And Exchange         Universal Athletic Service             Verizon
Commission                         912 N 7th S Ave                        PO Box 660108
Los Angeles Regional Office        Bozeman, MT 59715-2540                 Dallas, TX 75266-0108
Attn Sandra Lavigna
444 S Flower St Ste 900
Los Angeles CA 90071-2934
Very Rev. Jay Peterson             W. Carl Mendenhall                     World Library Publications
1701 26th St S, Apt 1              Warden Thane P.C.                      J.S. Paluch Co., Inc.
Great Falls, MT 59405-5173         PO Box 4747                            PO Box 2703
                                   Missoula, MT 59806-4747                Schiller Park, IL 60176-0703
John D Allison                     Bruce A Anderson                       Abuse Survivors
Eymann Allison Hunter Jones P.S.   Elsaesser Jarzabek Anderson Elliot &   Datsopoulos, Macdonald & Lind
2208 W Second Ave                  Mac                                    201 W Main St Ste, 201
Spokane, WA 99223                  320 E Neider Ave, Ste 102              Missoula, MT 59802-4326
                                   Coeur D’alene, ID 83815




                                                  9
DOCS_NY:38305.1 18488/002
